
	

113 HR 4621 IH: Federal Employee Combat Zone Tax Parity Act
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4621
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Mr. Wittman (for himself, Mr. Connolly, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from gross income certain combat zone
			 compensation of civilian employees of the United States.
	
	
		1.Short titleThis Act may be cited as the Federal Employee Combat Zone Tax Parity Act.
		2.Exclusion from gross income for certain combat zone compensation of civilian employees of the
			 United States
			(a)In generalSection 112 of the Internal Revenue Code of 1986 (relating to certain combat zone compensation of
			 members of the Armed Forces) is amended by redesignating subsections (c)
			 and (d) as subsections (d) and (e), respectively, and by inserting after
			 subsection (b) the following new subsection:
				
					(c)Civilian employees
						(1)In generalGross income does not include so much of the compensation as does not exceed the maximum amount
			 specified in subsection (b) for active service as an employee of the
			 United States for any month during any part of which such employee—
							(A)served in a combat zone, or
							(B)was hospitalized as a result of wounds, disease, or injury incurred while serving in a combat zone,but this paragraph shall not apply for any month beginning more than 2 years after the date of the
			 termination of combatant activities in such zone.(2)DefinitionsFor purposes of this subsection—
							(A)EmployeeThe term employee has the meaning given such term by section 2105 of title 5, United States Code.
							(B)Active serviceThe term active service means active Federal service by an employee..
			(b)Conforming amendments
				(1)Section 2201(b) of such Code is amended by striking 112(c) both places it appears and inserting 112(d).
				(2)The heading for section 112 of such Code is amended to read as follows:
					
						112.Certain combat zone compensation of members of the Armed Forces and civilian employees of the
			 United States.
				(3)The item relating to section 112 in the table of sections for part III of subchapter B of chapter 1
			 of such Code is amended to read as follows:
					
						
							Sec. 112. Certain combat zone compensation of members of the Armed Forces and civilian employees of
			 the United States..
				(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
